OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                               AUSTIN




honorable     V. J. Campbell
County   Attorney
Oorsa County
post, Texas
Bear   Sir:




question.




            Si.nc:\-S&&e action on final passage vail not taken
by a record vote ehovlng that two-thirds       of all members elect-
ed to the Senate approved the Aat, its emergemy olause vas
of no effect,    and it did not go into force until ninety dsye
after adjournment of the Legislature.       Stioticm 39,
Constitution    of Texas.  Ex parte May, 40 9. W. (2d
v. Cole, 102 S. W. (2d) 173.      Our Opinion No. O-51
                                                                 .f
                                                                       l&l.


gaomble       V. J. CsmpDell, page 2


            The 48th Lu$iel8ture   adjourned   on Jley ll, 1943, The
A;~g~estiOIi      became effective   ninet   full days after ad-
              Copua v. Chorn, 150 8. W. 9 2d) 70, 153 s. Y. (2d)
i9 8.     l




                                            Very truly   rourr

                                       ATTOMEY MUtERAL OF TEXAS




llgrdb